                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JUSTIN COLLINS, #M12825,                           )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )           Case No. 19-CV-íNJR
                                                    )
 BIG MUDDY RIVER CORRECTIONAL                       )
 CENTER,                                            )
                                                    )
                 Defendant.                         )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Justin Collins, an inmate of the Illinois Department of Corrections currently

incarcerated at Shawnee Correctional Center, brings this action for deprivations of his constitutional

rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges he was assaulted by inmates on two occasions in

November 2018 when he was incarcerated at Big Muddy River Correctional Center (“Big Muddy”).

(Doc. 1, p. 6). He asserts a failure to protect claim under the Eighth Amendment and seeks monetary

damages. (Doc. 1, pp. 6-7).

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money damages

from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                           The Complaint

       In the Complaint, Plaintiff makes the following allegations: On November 25, 2018, he was

involved in a physical altercation with another inmate regarding the use of an institutional telephone.

(Doc. 1, p. 6). There were no correctional officers present. Id. On November 28, 2018, he was assaulted
by an inmate who brutally struck him several times in the head with a fan motor concealed in a sock.

Id. Prison staff failed to protect him while he was on the telephone and failed to eliminate the threat of

imminent danger from the first assault, which resulted in the second assault. Id.

         Based on the allegations in the Complaint, the Court finds it convenient to designate a single

count:

         Count 1:         Eighth Amendment claim against Big Muddy for failing to protect
                          Plaintiff from inmate assaults on November 25 and 28, 2018.

The parties and the Court will use this designation in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. The designation does not constitute an opinion regarding its

merit. Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading standard. 1

                                                   Discussion

         To state an Eighth Amendment failure to protect claim, a prisoner must allege that (1) “he is

incarcerated under conditions posing a substantial risk of serious harm,” and (2) defendant(s) “acted

with deliberate indifference to that risk.” Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). A plaintiff

also must prove that prison officials were aware of a specific, impending, and substantial threat to his

safety, often by showing that he complained to prison officials about a specific threat to his safety.

Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996).

         Section 1983 liability is based on an individual’s personal participation or involvement in a

deprivation of a constitutional right. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001).

Plaintiff does not make any factual allegations against any individual identified as a defendant. Instead,

he names only Big Muddy as a defendant. Big Muddy is a division of the Illinois Department of

Corrections, which is a state government agency, and is not subject to suit under Section 1983. Will v.



1
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a
claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         2
Mich. Dep’t of State Police, 491 U.S. 58, 66-71 (1989); Billman v. Ind. Dep’t of Corr., 56 F.3d 785,

788 (7th Cir. 1995) (state Department of Corrections is immune from suit by virtue of Eleventh

Amendment). To proceed on his claim, Plaintiff must make plausible allegations against individuals,

which he has not done. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 555.

Accordingly, Count 1 will be dismissed without prejudice.

        If Plaintiff wants to pursue his claim, he must file an amended complaint. A successful

complaint generally alleges “the who, what, when, where, and how ....” DiLeo v. Ernst & Young, 901

F.2d 624, 627 (7th Cir. 1990). The amended complaint should identify who violated Plaintiff’s

constitutional rights by name, if known, and should include a description of how Plaintiff’s rights were

violated. If Plaintiff does not know the names of these individuals, he can refer to them by Doe

designation but must identify the action(s) or inaction(s) of each Doe defendant.

                                              Disposition

        IT IS HEREBY ORDERED that Count 1 is DISMISSED without prejudice. IT IS

FURTHER ORDERED that and Big Muddy River Correctional Center is DISMISSED with

prejudice from the action.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before June 10, 2019.

Should Plaintiff fail to file his First Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claim. FED. R. CIV. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28

U.S.C. § 1915(e)(2).

        Should Plaintiff decide to file a First Amended Complaint, it is strongly recommended that he

use the civil rights complaint form designed for use in this District for such actions. He should label

the form “First Amended Complaint,” and state the case number, 19-cv-00462-NJR. To enable Plaintiff

to comply with this Order, the Clerk of Court is DIRECTED to mail Plaintiff a blank civil rights

                                                   3
complaint form.

        An amended complaint supersedes and replaces the original complaint, rendering the original

complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).

The First Amended Complaint must stand on its own without reference to any previous pleading. The

First Amended Complaint is subject to review under Section 1915A.

        Plaintiff is further ADVISED that the obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change in

address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: May 10, 2019


                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                   4
